Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 3, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1, 5, 10-12, 16, and 18-20 are amended. Claims 3, 4, 6, 7, 13-15, and 17 are cancelled. 
	Claims 1, 2, 5, 8-12, 16, and 18-20 are pending.
Claim Rejections - 35 USC § 112
2.	The amendment to Claim 20 addressing a 35 U.S.C. 112(b) issue is respectfully acknowledged, and the corresponding 35 U.S.C. 112(b) rejection of Claim 20 is withdrawn.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed January 3, 2022, and subject to the Examiner’s Amendment below, the rejections of independent claims 1, 11, and 20 are withdrawn. The rejections of claims 2, 5, 8-10, 12, 16, 18, and 19 are withdrawn based upon their dependence on their allowable base claims.

Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed January 3, 2022, subject to the Examiner’s Amendment below, and based 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Darwin King on January 10, 2022.
The application has been amended as follows: 

Claim 20 (Currently Amended) A method, comprising: 
detecting, using at least one sensor of a mouse, an input from a user touch at a position on a surface of the mouse, wherein a wireless charger is disposed within a movable portion of the mouse movable between at least two positions for positioning proximate to a probable user contact position; 
determining, using a processor, whether the position corresponds to a wireless charging position; and 
transmitting, responsive to determining that the position corresponds to the wireless charging position and using [[a]] the wireless charger positioned within the mouse proximate to the wireless charging position, a charge to one or more proximate electronic devices.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Blum (20170127196 A1) and Joseph (20210004083 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "detecting, at a wireless charger integrated into a mouse, a connection of a wearable accessory device, wherein the wireless charger is disposed within a movable portion of the mouse movable between at least two positions for positioning proximate to a probable user contact position" in combination with all other limitations of the claim.

Claim 11:
	While closest prior art Blum (20170127196 A1) and Joseph (20210004083 A1) teach portions of the limitations of independent Claim 11, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 11, namely "a wireless charger integrated into the mouse, wherein the wireless charger is disposed within a movable portion of the mouse movable between at least two positions for positioning proximate to a probable user contact position" in combination with all other limitations of the claim.

Claim 20:
While closest prior art Blum (20170127196 A1) and Joseph (20210004083 A1) 
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624